Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 1 of 12 PageID# 585




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 UNITED STATES OF AMERICA

 v.                                                                  Case No. 3:03cr195

 ALEJANDRO REYES,

                Defendant.

                                  MEMORANDUM OPINION

        This matter comes before the Court on Defendant Alejandro Reyes’s Motion for

 Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motion”). (ECF

 No. 529.) The United States responded in opposition (the “Opposition”). (ECF No. 537.) Reyes

 replied. (ECF No. 538.) The matter is ripe for disposition. The Court dispenses with oral

 argument because the materials before it adequately present the facts and legal contentions, and

 argument would not aid the decisional process. For the reasons that follow, the Court will deny

 the Motion for Compassionate Release.

                                          I. Background

        Reyes pled guilty to conspiracy to distribute more than one kilogram of heroin, more than

 five kilograms of cocaine hydrochloride, and more than fifty grams of cocaine base. (Plea

 Agreement ¶ 1, ECF No. 143.) Reyes and a codefendant began the conspiracy after being

 “confined for prior criminal activity in New York,” “with Reyes as the primary source of supply

 for cocaine hydrochloride and heroin.” (PSR ¶ 48, ECF No. 526.) Reyes lived in New York and

 would “occasionally travel to Richmond to deliver the drugs” and direct others to similarly travel

 between New York and Richmond to deliver and distribute these substances. (Id.)
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 2 of 12 PageID# 586




        Prior to sentencing, the probation office prepared a Presentence Report (“PSR”) for

 Reyes. In the PSR, the probation officer noted the presence of firearms in the drug trafficking

 conspiracy. (PSR ¶¶ 48, 53.) The probation officer applied a four–level enhancement to Reyes’s

 offense level for his role as an organizer in the conspiracy. (Id. ¶ 51.) The probation officer also

 found Reyes to be a career offender because Reyes’s offense of conviction constituted a felony

 controlled substance offense and Reyes had at least two prior felony convictions for either a

 crime of violence or a controlled substance offense. 1 (Id. ¶ 65.)

        Reyes’s Total Offense Level of 39 and Criminal History Category of VI, however, did

 not flow from his career offender designation, but, rather, from his criminal history points and

 relevant offense conduct. (Id. Wksht D, at 1.) The probation officer calculated Reyes’s

 sentencing guidelines range as 360 months to life. (Id.) When the Court sentenced Reyes, courts

 deemed the United States Sentencing Guidelines (“USSG”) mandatory. See United States v.

 Booker, 543 U.S. 220, 233 (2005); see also Beckles v. United States, 137 S. Ct. 886, 894 (2017)

 (“The Guidelines were initially binding on district courts but this Court in Booker rendered them

 effectively advisory.”). On November 12, 2003, the Court sentenced Reyes to 360 months of

 incarceration followed by 5 years of supervised release. (J. 2, ECF No. 248.) Reyes did not

 appeal. On June 23, 2020, this Court reduced Reyes’s sentence by six years pursuant to Section

 404 of the First Step Act, lowering his prison term from 360 months to 288 months. (June 23,

 2020 Mem. Op & Order, ECF Nos. 520–21.)

        Reyes is currently housed at Butner Medium II FCI. The Bureau of Prisons (“BOP”)

 states that Reyes will be released on February 7, 2024. See Bureau of Prisons, Fed. Inmate




        1
          The two predicate felony convictions were “Attempted Robbery–3rd” and “Criminal
 Sale of a Controlled Substance–3rd.” (PSR ¶ 65.)
                                                  2
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 3 of 12 PageID# 587




 Locator, https://www.bop.gov/inmateloc/. As of February 5, 2021, the BOP reports that 370

 inmates at Butner Medium II FCI have tested positive for COVID-19. See Bureau of Prisons,

 COVID-19 Coronavirus, https://www.bop.gov/coronavirus/.

        In his Motion for Compassionate Release, Reyes describes his circumstances at Butner

 Medium II FCI:

        Mr. Reyes’s incarceration at Butner Medium II does not allow for social distancing.
        He is presently being housed in a very small cell with a cellmate. Their beds are
        within a foot of each other. His cell is one amongst many at his dorm at Butner.
        There are 12 toilets for 160 people, and inmates share televisions, computers,
        phones, showers, water fountains, and sinks. At mealtime, all of the inmates in Mr.
        Reyes’s section move together without the benefit of social distancing and eat
        together, also without any safe spacing. Mr. Reyes cannot be properly protected
        and is vulnerable to the rapid spread of the coronavirus in his current situation. The
        spread of the virus at the Butner complex is among the worst in the Federal Bureau
        of Prisons, as evidenced by the very significant number of positive and recovered
        cases.

 (Mot. 8, ECF No. 529.) Reyes asserts that he has “a BMI of over 41. He also suffers from

 hypertension and reports that he has trouble breathing,” (id. 3–4), which makes him more likely

 to face an “increased risk of death or severe injury requiring hospitalization from COVID-19,”

 (id. 11). Reyes provided BOP medical records to the Court showing that on June 24, 2020 his

 blood pressure read 137/93 2 and his BMI equaled 41.6. (ECF No. 533–1 at 2–3.) Reyes avers

 that upon release he plans to “live with his friend . . . in Ithaca, New York,” where he can

 practice social distancing and work for a cleaning company. (Mot. 21–22.)

        The United States opposes Reyes’s request for compassionate release, arguing that his

 “morbid obesity and high blood pressure” constitute extraordinary and compelling reasons for

 compassionate release consideration, but that “he fails to meet other criteria.” (Opp’n 7, ECF



        2
          The Centers for Disease Control and Prevention define hypertension as blood pressure
 equal to 140/90 or higher. See CDC, About High Blood Pressure, available at:
 https://www.cdc.gov/bloodpressure/about.htm.
                                                  3
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 4 of 12 PageID# 588




 No. 537.) The United States critiques Reyes’s release plan because it could “increase the risk of

 exposure for defendant, his family, and anyone with whom come into contact.” (Id.) The United

 States also argues that the statutory sentencing factors weigh against release because Reyes

 distributed “vast quantities of heroin, cocaine hydrochloride, and cocaine base,” held a

 leadership role in the conspiracy, and “possessed firearms through the course of the conspiracy

 and also traded drugs for firearms.” (Opp’n 8.) The United States points to Reyes’s “serious

 criminal history, which included . . . crimes of violence and drug trafficking offenses” as a

 reason to deny compassionate release. (Id.)

        In reply, Reyes argues that “[t]he Court should keep in mind that Mr. Reyes has now

 spent the last 17 years in federal prison and has demonstrated outstanding conduct and

 rehabilitation.” (Reply 21, ECF No. 538.) Reyes also states “[h]e has had no disciplinary

 incidents in the last 9 years, has worked hard in prison industry programs, and has presented very

 strong references from people who have witnessed his progress in prison.” (Id.)

        After reviewing Reyes’s Motion and recognizing the “rapidly changing circumstances

 regarding COVID-19” and related vaccine development, the Court asked the Parties to file a

 joint status update regarding the BOP vaccine distribution plan and whether Reyes would have

 priority access to the vaccine. (Jan. 5, 2021 Order, ECF No. 539.) On January 13, 2021, the

 Parties informed the Court that although FCC Butner had received limited doses of the COVID-

 19 vaccine in December 2020 and January 2021, “there is no way of knowing when or predict

 when, Mr. Reyes may be offered the vaccine.” (Jt. Status Update 1, ECF No. 540.)

        II. Legal Standard: Compassionate Release Under the First Step Act of 2018

        In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

 opportunity to directly petition the courts for compassionate release under 18 U.S.C.



                                                  4
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 5 of 12 PageID# 589




 § 3582(c)(1)(A). 3 Prior to the First Step Act in 2018, the BOP had the sole authority to petition

 the court for sentence modifications on compassionate release grounds. Coleman v. United

 States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of

 the First Step Act, criminal defendants may petition courts on their own initiative to modify their

 sentences if “extraordinary and compelling reasons warrant such a reduction.” Id. (quoting 18

 U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts must consider the factors set

 forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and

 other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397–98 (4th Cir.

 2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in

 the context of a sentence reduction sought pursuant to § 3582(c)(2)); United States v. McDonald,

 No. 19-7668, 2021 WL 218888, at *8 (4th Cir. Jan. 22, 2021) (extending Martin to motions filed

 pursuant to § 3582(c)(1)(B)). However, a petitioner’s rehabilitation alone does not provide

 sufficient grounds to warrant a sentence modification. 28 U.S.C. § 994(t).




        3
            Section 3582(c)(1)(A) states:

        The court may not modify a term of imprisonment once it has been imposed except
        that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
        Prisons, or upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
        by the warden of the defendant’s facility, whichever is earlier, may reduce the term
        of imprisonment (and may impose a term of probation or supervised release with
        or without conditions that does not exceed the unserved portion of the original term
        of imprisonment), after considering the factors set forth in section 3553(a) to the
        extent they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction . . . and
                 that such a reduction is consistent with applicable policy statements issued
                 by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A).
                                                  5
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 6 of 12 PageID# 590




        A.      Exhaustion of Administrative Remedies

        Although the Court generally cannot “modify a term of imprisonment once it has been

 imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant

 has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier. . . .” 18 U.S.C. § 3582(c)(1)(A); see also

 United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (“Congress, aware of the BOP’s

 history of extensive delays, also provided a ‘30-day lapse’ alternative, under which a defendant

 may proceed directly to district court if his [or her] request is not acted on within that time.”).

 “Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

 her administrative remedies prior to bringing a motion before the district court.” Casey v. United

 States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

        The court may waive the exhaustion requirement, however, in certain circumstances.

 United States v. Jones, No. 3:11cr249, ECF No. 47, at *2–3 (E.D. Va. Apr. 3, 2020) (Lauck, J.).

 Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”

 “‘exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of

 agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.

 3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.

 United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

        Throughout the country, courts have found the coronavirus pandemic, combined with a

 vulnerable defendant with underlying health conditions, implicates all three exceptions justifying

 a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,

 332–33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions



                                                   6
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 7 of 12 PageID# 591




 warrant a waiver of exhaustion requirements because of the ongoing risk of infection while

 incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the

 exhaustion requirement because exhaustion would be futile as defendant would not see thirty

 days lapse before his release date).

        B.      Courts Must Find Extraordinary and Compelling Reasons Justifying
                Compassionate Release______________________________________

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

 terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

 The United States Sentencing Commission further defines “extraordinary and compelling

 reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cr00073, ECF No.

 109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive

 categories of extraordinary and compelling reasons that allow for a sentence to be modified: the

 petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,

 n.1 (A)–(D).

        The United States Court of Appeals for the Fourth Circuit has explained, however, that

 “[w]hen a defendant exercises his [or her] new right to move for compassionate release on his [or

 her] own behalf . . . § 1B1.13 does not apply, and . . . § 3582(c)(1)(A)’s consistency requirement

 does not constrain the discretion of district courts.” McCoy, 981 F.3d at 281. “As of now, there

 is no Sentencing Commission policy statement ‘applicable’ to the defendants’ compassionate-

 release motions, which means that district courts need not conform, under § 3582(c)(1)(A)’s

 consistency requirement, to § 1B1.13 in determining whether there exist ‘extraordinary and

 compelling reasons’ for a sentence reduction.” Id. at 283. As a result of the coronavirus

 outbreak, “courts have found extraordinary and compelling reasons for compassionate release

                                                 7
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 8 of 12 PageID# 592




 when an inmate shows both a particularized susceptibility to the disease and a particularized risk

 of contracting the disease at his prison facility.” United States v. Feiling, No. 3:19cr112, 2020

 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citations omitted).

        C.       Courts Must Weigh the Statutory Sentencing Factors Before Granting
                 Compassionate Release

        Even after finding a sufficient “extraordinary and compelling reason” for compassionate

 release, the Court must then consider the § 3553(a) factors and any relevant postconviction

 conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must

 weigh factors including “the nature and circumstances of the offense and the history and

 characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the

 need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence

 to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.” 18

 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of

 sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).

        The Guidelines policy statement concerning compassionate release, though not binding,

 further instructs Courts to consider the 18 U.S.C. § 3142(g) factors. U.S.S.G. § 1B1.13. 4 These




        4
            The United States Sentencing Guideline § 1B1.13 provides that:

        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
        § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
        term of supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment) if, after considering the
        factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
        court determines that—
                (1) (A) extraordinary and compelling reasons warrant the reduction; or
                (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                years in prison pursuant to a sentence imposed under 18 U.S.C.
                § 3559(c) for the offense or offenses for which the defendant is imprisoned;


                                                  8
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 9 of 12 PageID# 593




 include “the nature and circumstances of the offense charged . . . ; the history and characteristics

 of the person . . . ; [and,] the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

                                            III. Analysis

        After due consideration, the Court will deny the Motion. The Court first determines that

 Reyes has sufficiently exhausted his administrative remedies.

        Next, the Court finds that Reyes’s health conditions raise serious concerns about his well-

 being should he contract COVID-19 while incarcerated, making him eligible for compassionate

 release consideration. In its Opposition, the United States concedes that Reyes’s “morbid

 obesity and high blood pressure are ‘extraordinary and compelling reasons’” for compassionate

 release consideration. 5 (Opp’n 7.) Because Reyes’s medical conditions entitle him to

 compassionate release consideration, the Court turns to statutory sentencing factors and the

 relevant Guidelines policy statement.

        After considering the relevant statutory sentencing factors and the policy statement, the

 Court will deny the Motion. Pursuant to USSG § 1B1.13, the Court should consider whether

 extraordinary and compelling reasons warrant the reduction, whether the defendant is a danger to

 the safety of any other person or to the community as provided in § 3142(g), and whether the



                (2) the defendant is not a danger to the safety of any other person or to the
                community, as provided in 18 U.S.C. § 3142(g); and
                (3) the reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13.
        5
          Reyes claims to have suffered from tuberculosis in the past, making it difficult for him
 to breathe. The medical records provided to the Court note “tuberculosis exposure” and a
 corresponding status of “resolved” in 2004. (ECF No. 533–1 at 13.) The Parties do not
 otherwise identify documented breathing issues in Reyes’s medical records and the Court did not
 find any such remarks while reviewing his medical records.
                                                   9
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 10 of 12 PageID# 594




  reduction aligns with the policy statement. See McCoy, 981 F.3d at 282 n.7 (noting that

  § 1B1.13 “remains helpful guidance even when motions are filed by defendants”). Upon review,

  Reyes’s criminal history and underlying conviction demonstrate that he presents a threat to the

  public due to his disregard for the law and that conditions of release will not assure the safety of

  the community. When Reyes committed the underlying offense, he was 29 years old and had

  already committed multiple felony offenses as an adult. Reyes not only dealt significant

  quantities of illegal drugs, he was seen exchanging firearms for drugs. Looking to the § 3142(g)

  factors, Reyes’s repeated offenses reflect that he presents a danger both to himself and the

  community.

         Turning to the § 3553(a) factors, the Court acknowledges that Reyes, now forty-seven

  years old, has served most of his sentence and will be released in approximately three years.

  Additionally, upon release Reyes will begin to serve a five-year supervised release term for his

  offense. Although the Parties indicate that Reyes has not committed any disciplinary infractions

  during the past nine years in federal detention, his previous criminal history suggests that the

  Court should consider public safety and whether his sentence promotes respect for the law. 6 The

  Court finds that while Reyes’s sentence adequately deters criminal conduct, the seriousness of

  Reyes’s offense and the need to protect the public outweigh immediate release.

         Reyes further contends that his Motion should be granted because he has engaged in BOP

  programming and has taken numerous steps to improve himself while incarcerated. (Mot. 20.)

  Reyes also states that he has worked consistently since 2005, saving money to utilize upon

  release. (Id.) In United States v. Martin, the Fourth Circuit vacated and remanded the district




         6
           Also, while Reyes appears to present a release plan that might work, it has not been
  presented to the United States Probation Office so that it can be approved by this Court.
                                                   10
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 11 of 12 PageID# 595




  court’s denial of both defendants’ motions to reduce sentence because the district court failed to

  address any new mitigating evidence when denying the motions. 916 F.3d 397–98. The Fourth

  Circuit has explained that if an individual is eligible for a sentence reduction, the district court

  must give weight to the person’s “past transgressions” as well as “the multitude of redemptive

  measures that [the person] has taken.” Id. at 397.

         As documented in this Court’s June 23, 2020 Memorandum Opinion granting Reyes a

  sentence reduction pursuant to Section 404 of the First Step Act, (ECF No. 520), Reyes displays

  progress in his rehabilitation and this Court commends him for doing so. While Reyes’s

  participation in work and vocational programs are commendable, these post-rehabilitation

  measures do not warrant his early release in light of the seriousness of his conviction and the

  time remaining on his sentence.

         Finally, the Court recognizes the grave health risks prisoners are facing during this

  pandemic and commends the nationwide efforts to promptly vaccinate prison staff and inmates.

  Although as of three weeks ago Reyes had not yet received the vaccine himself, the record

  reflects that Butner has received two shipments of the COVID-19 vaccine. (Jt. Status Update,

  ECF No. 540.) Beyond the instant case, federal inmates nationwide are starting to receive

  COVID-19 vaccinations. See, e.g., United States v. Jones, No. 3:19cr105, 2021 WL 217157, at

  *5 (E.D. Va. Jan. 21, 2021) (noting defendant had received his first COVID-19 vaccination on

  January 6, 2021). The Court appreciates the Parties’ joint status update regarding the BOP

  vaccination plan and vaccine distribution at Butner, and hopes that Reyes soon gets the chance to

  receive a COVID-19 vaccine.

         In sum, the Court concludes that the current record does not justify Reyes’s immediate

  release from federal imprisonment.



                                                    11
Case 3:03-cr-00195-MHL-RCY Document 541 Filed 02/05/21 Page 12 of 12 PageID# 596




                                         IV. Conclusion

         For the reasons explained above, the Court will deny the Motion. (ECF No. 529.)

         An appropriate Order shall issue.


                                                                        /s/
                                                                        //ss/
                                                                  M.. Hannah
                                                                  M   Hanna n h Lauck
                                                            United States District Judge
  Date: February 5, 2021
  Richmond, Virginia




                                               12
